DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
In line 2, the phrase “the bracket comprising” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 4,120,376) in view of Alter (US 9,920,516).
Regarding claims 1 and 2, Palmer discloses an acoustic panel comprising: a panel body 42, the panel body including an upper surface, a lower surface, and a side edge (Fig 8); 
a perimeter frame 32 extending around the side edge of the panel body, the perimeter frame including a plurality of frame members comprising a first frame member and a second frame member (Fig 8); 
a first adhesive bonding a first portion of an inner surface of the first frame member to the side edge of the panel body (Col 3, Lines 1-3, Col 4, Lines 54-66).
Palmer does not disclose one or more of (i) a second adhesive bonding a second portion of the inner surface of the first frame member to the side edge of the panel body, the second adhesive having a substantially reduced working time compared to the first adhesive; and (ii)    a bracket coupling the first frame member to the second frame member, the bracket comprising: a first portion that is received in a slot in the first frame member, the first portion including a first laterally extending projection that engages an inner surface of the slot in the first frame member so as to hinder removal of the bracket from the first frame member, and a second portion that is received in a slot in the second frame member, the second portion including a second laterally extending projection that engages an inner surface of the slot in the second frame member so as to hinder removal of the bracket from the second frame member.
However, Alter discloses that is well known to secure two elements using first and second adhesives 14000, 14002 (Fig 140, 140A), the first adhesive 14000 bonding a first portion of an inner surface of the element and the second adhesive 14002 bonding a second portion of the inner surface of the element, the second adhesive 
Regarding claim 3, Palmer modified by Alter discloses as discussed in claim 1, as modified, the first adhesive would bond a first portion of the inner surface of each of the plurality of frame members to the side edge of the panel body, and the second adhesive would bond a second portion of the inner surface of each of the plurality of frame members to the side edge of the panel body.
Regarding claims 4 and 5, Alter discloses the first adhesive 14000 is a pressure sensitive adhesive and the second adhesive 14002 is a hot melt adhesive, (Col 93, Lines 11-17), but does not specifically discloses the working time of the second adhesive is no more than 20% of the working time of the first adhesive, e.g., no more than 10%, e.g., no more than 5%. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use a first adhesive having a working time as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as 
Regarding claim 6, Palmer modified by Alter discloses as discussed in claim 2, as modified, the first adhesive would be provided in strips along a length of the first frame member and the second adhesive would be provided between the strips of first adhesive along the length of the first frame member (Fig 140, 140A of Palmer).
Regarding claims 14, 15 and 18, Palmer discloses the acoustic panel/panel body may be of any suitable sound absorbing and reflecting material (Col 4, Lines 26-42), but does not disclose the acoustic panel has a noise reduction coefficient of at least 0.7, e.g., at least 0.8, e.g., at least 0.85 or a surface of the acoustic panel has a light reflectance of at least 75%, e.g., at least 80%, e.g., about 90% or the panel body has a noise reduction coefficient (“NRC”) value of at least 0.5, e.g., at least 0.7, at least 0.8, or at least 0.85. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the panel body and acoustic panel meeting the noise reduction coefficient and light reflectance as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice in order to most efficiently reduce the noise level perceived outside the enclosure depending on the loudness, frequency, and other characteristics of the noise which is sought to be suppressed. In re Leshin, 125 USPQ 416.
Regarding claim 16, Palmer discloses each of the frame members includes: an upper arm 36a that covers a portion of the upper surface of the panel body, and

Regarding claim 17, Palmer discloses the panel body may be of any suitable sound absorbing material (Col 4, Lines 26-42), but does not disclose the panel body comprises fiberglass. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the panel body formed of fiberglass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice in order to provide a panel body that is low weight, strong with sound-absorbing properties. In re Leshin, 125 USPQ 416.
Regarding claim 19, Alter discloses the first adhesive 14000 is a pressure sensitive adhesive (Col 93, Lines 11-17), but does not specifically discloses the first adhesive requires at least one hour from application to achieve 95% of its adhesive strength. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use a first adhesive having the properties as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 20, .
Claims 1, 7-13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (US 3,546,842) in view of Palmer (US 4,120,376).
Regarding claims 1 and 7, Blum discloses an acoustic panel 18, 20 comprising: 
a panel body 18, the panel body including an upper surface, a lower surface, and a side edge (Fig 1, 3, 4); 
a perimeter frame 20 extending around the side edge of the panel body, the perimeter frame including a plurality of frame members 22, 24, 26, 28 comprising a first frame member and a second frame member (Fig 1-3);
a bracket 60 coupling the first frame member to the second frame member, (Fig 3, 5), the bracket comprising: 
a first portion 62 that is received in a slot 50 in the first frame member, the first portion 62 including a first laterally extending projection 64 that engages an inner surface of the slot in the first frame member so as to hinder removal of the bracket from the first frame member, (Fig 5-7) and 
a second portion 62 that is received in a slot 50 in the second frame member, (Fig 5), the second portion 62 including a second laterally extending projection 64 that engages an inner surface of the slot in the second frame member so as to hinder removal of the bracket from the second frame member, (Fig 5-7)
Blum does not disclose a first adhesive bonding a first portion of an inner surface of the first frame member to the side edge of the panel body. However, Palmer discloses an acoustic panel comprising: a panel body 42, the panel body including an upper surface, a lower surface, and a side edge (Fig 8); a perimeter frame 32 extending around the side edge of the panel body, the perimeter frame including a plurality of 
Regarding claim 8, Blum discloses wherein friction between the first laterally extending projection 64 and the inner surface of the slot in the first frame member hinders removal of the bracket from the first frame member, and wherein friction between the second laterally 64 extending projection and the inner surface of the slot in the second frame member hinders removal of the bracket from the second frame member (Fig 5), (Col 4, Lines 1-14).
Regarding claim 9, Blum discloses the first laterally extending projection 64 includes a sharp edge that engages the inner surface of the slot 50 in first frame member, and wherein the second laterally extending projection 64 includes a sharp edge that engages the inner surface of the slot in the second frame (Fig 5, 6).
Regarding claim 10, Blum modified by Palmer discloses as discussed in claim 7, but does not disclose wherein the bracket includes a bent metal strip. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the bracket made of metal strip, since it has been held to be within the general 
Regarding claim 11, Blum discloses the first and second laterally extending projections 64 are bent outward from a surface of the modified metal strip (Fig 6).
Regarding claim 12, Blum discloses the first and second laterally extending projections 64 protrude from a side edge of the modified metal strip (Fig 6).
Regarding claim 13, Blum modified by Palmer discloses as discussed in claim 7, but does not disclose wherein the first and second frame members are formed of a first material and the bracket is formed of a second material, and wherein the first material is softer than the second material. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the frame members and the bracket formed of materials as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice according to the required type of frame and bracket. In re Leshin, 125 USPQ 416.
Regarding claim 21, Blum modified by Palmer discloses the basic claimed method. The claimed method steps would have been obvious method of manufacturing the acoustic panel. The steps can obviously be seen in the above rejections of the apparatus claims since the method claims merely recite the apparatus claims in method form.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ADRIANA FIGUEROA/           Primary Examiner, Art Unit 3633                                                                                                                                                                                             	3/13/2021